461 Pa. 327 (1975)
336 A.2d 308
COMMONWEALTH of Pennsylvania, Appellee,
v.
Harry ABRAMS, Appellant.
Supreme Court of Pennsylvania.
Argued March 14, 1975.
Decided April 17, 1975.
*328 Harry E. Knafelc, Asst. Public Defender, Beaver, for appellant.
Joseph M. Stanichak, Asst. Dist. Atty., C.M. Marshall, Beaver, for appellee.
Before EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.

OPINION OF THE COURT
EAGEN, Justice.
Harry Abrams was called to testify as a Commonwealth witness in the trial of the Commonwealth v. Virgil Coonfare, who was charged with having participated in the commission of a robbery with Abrams in Beaver County.[1] When Abrams refused to testify saying, "I stand on the Fifth Amendment", he was warned by the trial judge that his prior plea of guilty to the robbery charge prevented him from then claiming any privilege. When Abrams persisted in his refusal to testify, he was adjudged guilty of "criminal contempt" and given a prison sentence of six months on the contempt adjudication, this sentence to run consecutively to the prison sentence previously imposed on the robbery conviction. The adjudication of contempt and sentence imposed must be reversed.
During the contempt proceedings in the trial court, Abrams was without the assistance of legal counsel. Moreover, he was not advised of his right to such assistance and admittedly did not knowingly and intelligently waive this right. Under these circumstances, the proceedings violated due process and render the adjudication of contempt null and void. See Argersinger v. Hamlin, *329 407 U.S. 25, 92 S.Ct. 2006, 32 L.Ed.2d 530 (1972), and Commonwealth v. Bethea, 445 Pa. 161, 282 A.2d 246 (1971).
Order and judgment reversed.
JONES, C.J., did not participate in the consideration or decision of this case.
NOTES
[1]  Abrams had previously plead guilty to having committed the robbery and had been sentenced to prison.